Case 2:19-cv-13729-GAD-PTM ECF No. 9, PageID.90 Filed 01/15/21 Page 1 of 10




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


    NICHOLAS MATTHEW ROSS,

            Petitioner,                          Case No. 2:19-cv-13729

               v.                         UNITED STATES DISTRICT COURT JUDGE
                                                  GERSHWIN A. DRAIN
       WILLIS CHAPMAN,
                                             UNITED STATES MAGISTRATE JUDGE
         Respondent.                               PATRICIA T. MORRIS
__________________________/

  OPINION AND ORDER (1) GRANTING PETITIONER AN EXTENSION OF TIME TO
    (a) FILE A MOTION FOR RELIEF FROM JUDGMENT IN STATE COURT AND
(b) FILE AN AMENDED HABEAS CORPUS PETITION FOLLOWING EXHAUSTION OF
 STATE REMEDIES [#7] AND (2) DENYING PETITIONER’S MOTION FOR RELEASE
                       FROM CUSTODY ON BOND [#8]

                                I. INTRODUCTION

      This matter initially came to the Court on petitioner Nicholas Matthew

Ross’s pro se habeas corpus petition and motion to stay the proceedings and to

hold his habeas petition in abeyance. (ECF Nos. 1 and 2.) On March 27, 2020, the

Court granted Petitioner’s motion for a stay and closed this case for administrative

purposes.   (ECF No. 6.)      Now before the Court are Petitioner’s Letter of

Clarification (ECF No. 7), construed as a “Motion for Extension of Time,” and his

Emergency Motion for an Appeal Bond (ECF No. 8). For the reasons stated
Case 2:19-cv-13729-GAD-PTM ECF No. 9, PageID.91 Filed 01/15/21 Page 2 of 10




below, the Court will deny Petitioner’s motion for release on bond, but grant him

an extension of time to comply with the Court’s previous order in this case.

                                  II. BACKGROUND

      Following a jury trial in Wayne County Circuit Court, Petitioner was

convicted of three counts of criminal sexual conduct in the first degree. (ECF No.

1, PageID.2, 40.) The trial court sentenced Petitioner to prison for three concurrent

terms of twenty-five to thirty-eight years. (Id.)

      Petitioner appealed his convictions through counsel, raising two issues: (1)

the trial court deprived him of a fair trial and committed judicial misconduct by

instructing the jury that the complaining witness would be testifying truthfully; and

(2) the trial court lacked authority to assess a late fee, and the fee violated his rights

to equal protection and due process because he was indigent. (Id. at PageID. 2-3,

42-44.) In a pro se supplemental brief, Petitioner argued that: (1) Mich. Comp.

Laws § 750.520(h) deprived him of the presumption of innocence and shifted the

burden of proof to him; (2) section 750.520(h) deprived him of the effective

assistance of counsel because it prevented trial counsel from putting the

prosecutor’s case to a meaningful adversarial test; (3) he was denied the effective

assistance of counsel by counsel’s failure to question the victim about her

inconsistent and false testimony; and (4) he was denied a fair trial when the

prosecutor made an improper remark during closing arguments. (ECF No. 1,


                                            2
Case 2:19-cv-13729-GAD-PTM ECF No. 9, PageID.92 Filed 01/15/21 Page 3 of 10




PageID. 3, 44-46.)      The Michigan Court of Appeals affirmed Petitioner’s

conviction and sentence, but it vacated the late penalty assessed by the trial court

and remanded the case for entry of a corrected judgment of sentence. (Id. at

PageID. 42-47); see also People v. Ross, No. 336263, 2018 WL 3551892 (Mich.

Ct. App. July 24, 2018).

      Petitioner then filed an application for leave to appeal in the Michigan

Supreme Court. He alleged that his appellate attorney raised only the judicial-

misconduct claim in the application for leave to appeal. (ECF No. 1, PageID. 3.)

The Michigan Supreme Court denied leave to appeal on February 4, 2019. (Id. at

PageID. 3, 49); see also People v. Ross, 503 Mich. 947; 922 N.W.2d 354 (2019).

      Petitioner did not date his federal habeas petition, but it was postmarked on

December 17, 2019, and filed on December 19, 2019. (ECF No. 1, PageID.1, 50.)

His grounds for relief, as set forth in his supporting brief and re-numbered by the

Court, are:

             I. Petitioner was denied his constitutional right to a fair trial
      when Judge Callahan committed judicial misconduct and instructed
      the jury that the complaining witness would be testifying truthfully.

            II. This Court should vacate the $260 late fee imposed
      [because] the trial court lacked statutory authority to assess the fee.
      Additionally, the fee violates Petitioner[’s] equal protection and due
      process rights[,] as he is indigent.

             III. Petitioner was denied his right to a fair trial when statute
      MCL 750.520(h) deprived him of the presumption of innocence and
      shifted the burden of proof on to him.
                                         3
Case 2:19-cv-13729-GAD-PTM ECF No. 9, PageID.93 Filed 01/15/21 Page 4 of 10




             IV. Petitioner was denied effective assistance of counsel and
      [his] right to a fair trial when statute MCL 750.520h [prevented]
      counsel from putting the prosecutor’s case to a meaning[ful]
      adversarial test.

            V. Petitioner was denied effective assistance of counsel when
      counsel failed to impeach and question the victim with her
      inconsistent and false testimony.

            VI. Petitioner was denied his right to a fair trial when the
      prosecutor made an improper remark in closing argument.

(Id. at PageID.6) (alterations added).

      In his motion for a stay and to hold his habeas petition in abeyance,

Petitioner alleged that it was in his best interest to present his claims of ineffective

assistance of counsel to the trial court in a motion for relief from judgment before

this Court issued a decision on his habeas corpus claims. (ECF No. 2, PageID. 54.)

The Court addressed Petitioner’s motion for a stay in an order dated March 27,

2020. (ECF No. 6.) The Court stated it was unclear whether Petitioner wanted to

re-raise his claims about counsel in a post-conviction motion in state court or

whether he intended to exhaust state remedies for new claims concerning his

former attorneys. The Court also stated that it was unclear whether Petitioner had

exhausted state remedies for habeas claims three through six. (Id. at PageID.65.)

      The Court, nevertheless, granted Petitioner’s motion for a stay and to hold

his habeas petition in abeyance and directed him to file a motion for relief from

judgment in the state trial court within sixty days of the Court’s order if he had not
                                           4
Case 2:19-cv-13729-GAD-PTM ECF No. 9, PageID.94 Filed 01/15/21 Page 5 of 10




already done so. The Court also ordered Petitioner to file an amended habeas

corpus petition and a motion to re-open this case within sixty days of exhausting

state remedies.    (Id. at PageID.67.)        The Court then closed this case for

administrative purposes. (Id. at PageID.68.) Now before the Court are Petitioner’s

“Letter of Clarification,” construed as a “Motion for Extension of Time,” (ECF No.

7) and his Emergency Motion for Release on Bond (ECF No. 8).

                                   III. Discussion

                   A. The Letter of Clarification (ECF No. 7)

      In his “Letter of Clarification,” which the Court has construed as a motion,

Petitioner clarifies how he intends to proceed in state court. First, he states that he

will not be re-raising his current claim of ineffective assistance of counsel in a

motion for relief from judgment; instead, he will be raising new issues of

ineffective assistance of trial and appellate counsel in the motion. (ECF No. 7,

PageID.69.) Second, in response to the Court’s concern about habeas claims three

through six, Petitioner states that he did exhaust state remedies for those habeas

claims by raising the claims in the Michigan Court of Appeals and in the Michigan

Supreme Court. (Id. at PageID.69, 72.)

      Finally, Petitioner appears to object to the portion of the Court’s previous

order in which the Court directed him to file a motion for relief from judgment in

the state court within sixty days of the Court’s order granting a stay and to file an


                                          5
Case 2:19-cv-13729-GAD-PTM ECF No. 9, PageID.95 Filed 01/15/21 Page 6 of 10




amended habeas petition and a motion to re-open this case within sixty days of

exhausting state remedies. (Id. at PageID.69-70.) Petitioner points out that there is

no time limit for filing a motion for relief from judgment in state court, and that his

parents cannot afford to retain an attorney to represent him during state post-

conviction proceedings. (Id.) He also states that “his family is at [a] stand still”

due to the stay-at-home directives related to the COVID-19 pandemic. (Id. at

PageID.70.)

      The Court understands Petitioner to be saying that he was unable to abide by

the Court’s order to file a motion for relief from judgment within sixty days of the

Court’s previous order and that he will be unable to return to federal court within

sixty days of exhausting state remedies. However, he has demonstrated an ability

to file pro se documents, and he may apply for appointment of counsel in state

court when he files his motion for relief from judgment. See Mich. Ct. R. 6.505(A)

(stating that, “[i]f the defendant has requested appointment of counsel, and the

court has determined that the defendant is indigent, the court may appoint counsel

for the defendant at any time during the proceedings under this subchapter” and

that “[c]ounsel must be appointed if the court directs that oral argument or an

evidentiary hearing be held”).

      Furthermore, a habeas petitioner could take an undue amount of time if no

limit were placed on the time for commencing state post-conviction proceedings


                                          6
Case 2:19-cv-13729-GAD-PTM ECF No. 9, PageID.96 Filed 01/15/21 Page 7 of 10




and the time for returning to federal court following post-conviction proceedings.

To allay that concern, the United States Court of Appeals for the Sixth Circuit has

found it “eminently reasonable” to allow only thirty days after a stay is entered for

the petitioner to present his unexhausted claims to the state court and thirty days

after state-court exhaustion is completed to return to federal court. See Palmer v.

Carlton, 276 F.3d 777, 781 (6th Cir. 2002). “If either condition of the stay is not

met, the stay may later be vacated nunc pro tunc as of the date the stay was

entered, and the petition may be dismissed.” Id. (quoting Zarvela v. Artuz, 254

F.3d 374, 381 (2d Cir. 2001)).

      Petitioner has already had eight months since the Court’s previous order to

commence post-conviction proceedings in state court. And given the guidelines

set forth in Palmer, the Court is unwilling to grant Petitioner an unlimited amount

of time to file a motion for relief from judgment in state court. The Court,

nevertheless, will extend the deadlines established in the Court’s previous order.

Petitioner shall have thirty (30) days from the date of this order to file a motion

for relief from judgment in the state trial court. He shall also have thirty (30) days

from the conclusion of state post-conviction proceedings to file a motion to re-

open this case and an amended habeas corpus petition if he is unsuccessful in state

court. Failure to comply with this order could result in the dismissal of this action.

Calhoun v. Bergh, 769 F.3d 409, 411 (6th Cir. 2014).


                                          7
Case 2:19-cv-13729-GAD-PTM ECF No. 9, PageID.97 Filed 01/15/21 Page 8 of 10




         B. The Emergency Motion for Release on Bond (ECF No. 8)

      Petitioner has asked the Court to release him on bond because of the danger

posed to his health by COVID-19 while he is incarcerated.             (ECF No. 8,

PageID.73.)    His health conditions include high blood pressure, moderate

bronchitis, high cholesterol levels, the human papilloma virus, and acid reflux

disease. (Id.) Although Petitioner contends that he tested positive for COVID-19

and experienced its symptoms earlier this year, he subsequently tested negative for

the virus on two occasions. (Id. at PageID.76.) Yet he fears a second outbreak due

to the communal nature of his incarceration. (Id. at PageID. 78.) He has agreed to

abide by any restrictions that the Court may impose upon his release from prison,

and he alleges that he has a support system consisting of five individuals, including

his mother and stepfather. (Id. at PageID.75-76.)

      Petitioner’s request for release due to COVID-19 is completely unrelated to

the claims raised in his habeas petition. As such, the claims and relief requested in

Petitioner’s motion are “outside the scope of this lawsuit.” McCoy v. Torres, No.

1:19-cv-01023, 2020 WL 6872919, at *2 (E.D. Cal. Nov. 23, 2020) (unpublished).

Petitioner may not “piggy-back” a separate, unrelated claim to his habeas petition.

See Craig v. Mackie, No. 2:17-cv-12830, 2020 WL 4001899, at *8 (E.D. Mich.

July 15, 2020) (unpublished decision citing Smith v. Zuercher, No. 7:08-cv-229,




                                         8
Case 2:19-cv-13729-GAD-PTM ECF No. 9, PageID.98 Filed 01/15/21 Page 9 of 10




2009 WL 499112, *4, n.2 (E.D. Ky. Feb. 27, 2009)). The Court, therefore, denies

without prejudice Petitioner’s emergency motion for release on bond.

                                        ORDER

       For the reasons set forth above, Petitioner’s “Letter of Clarification,”

construed as “Motion for Extension of Time” (ECF No. 7) is GRANTED. It is

ORDERED that Petitioner shall have thirty (30) days from the date of this order

to file a motion for relief from judgment in the state trial court. Failure to comply

with this order could result in the dismissal of this action. Calhoun, 769 F.3d at

411.

       It is further ORDERED that Petitioner shall have thirty (30) days from the

conclusion of state post-conviction proceedings to file a motion to re-open this

case and an amended habeas corpus petition if he is unsuccessful in state court.

Failure to comply with this order could result in the dismissal of this action. Id.

       It is further ORDERED that Petitioner’s emergency motion for release on

bond (ECF No. 8) is DENIED without prejudice.

                                        S/GERSHWIN A. DRAIN____________________
                                              HON. GERSHWIN A. DRAIN
Date: January 15, 2021                        United States District Court Judge




                                          9
Case 2:19-cv-13729-GAD-PTM ECF No. 9, PageID.99 Filed 01/15/21 Page 10 of 10




                        CERTIFICATE OF SERVICE

          Copies of this Order were served upon attorneys of record on
             January 15, 2021, by electronic and/or ordinary mail.
                              /s/ Teresa McGovern
                                  Case Manager




                                      10
